Exhibit 21.1 LIST OF PENNYMAC MORTGAGE INVESTMENT TRUST ENTITIES as of December31, 2016 Entity Entity Type State ofIncorporation Copper Insurance, LLC Limited liability company Missouri Copper Securities Holding, LLC Limited liability company Delaware PennyMac Corp. Corporation Delaware PennyMac GP OP, Inc. Corporation Delaware PennyMac Holdings, LLC Limited liability company Delaware PennyMac Operating Partnership, L.P. Limited partnership Delaware PMC REO Financing Trust Statutory trust Delaware PMC REO Trust 2015-1 Statutory Trust Delaware PMT Credit Risk Transfer Trust 2015-1 Statutory Trust Delaware PMT Credit Risk Transfer Trust 2015-2 Statutory Trust Delaware PMT Credit Risk Transfer Trust 2016-1 Statutory Trust Delaware PMT Funding, LLC Limited liability company Delaware PMT NPL Financing 2014-1 Statutory trust Delaware PMT NPL Financing 2015-1 Statutory Trust Delaware PMT NPL Financing, LLC Limited liability company Delaware PMTT4 Statutory Trust Delaware SWDNSI Trust Series 2010-3 Statutory trust Delaware SWDNSI Trust Series 2010-4 Statutory trust Delaware TRS REO Finance, LLC Limited liability company Delaware TRS REO Trust 1-A Statutory trust Delaware
